DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 10/25/2021.
Applicant’s amendments filed 10/25/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1 and the cancellation of claims 2-4 and 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “the lateral conductive field plate” (line 19)  that lack antecedent basis because it is unclear whether “the lateral conductive field plate” was intended to relate back to “field plate” (line 17 of claim 1), “a lateral conductive field plate” (line 23 of claim 1) or to set forth an additional lateral conductive field plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0036112 to Xu in view of Wang et al. (US 2019/0288112, hereinafter Wang).
With respect to Claim 1, Xu discloses a lateral transistor (e.g., lateral high voltage integrated device, LDMOSFET) (Xu, Fig. 3, ¶0002, ¶0014-¶0033, ¶0067-¶0082), comprising:
       a semiconductor layer (e.g., silicon epitaxial layer of the substrate 102) (Xu, Fig. 3, ¶0068, ¶0108);
      a well region (104) (Xu, Fig. 3, ¶0077)  of a second conductivity type (e.g., N-type) opposite to the first conductivity type (P-type) formed in the semiconductor layer (102);
      a source region (108a) (Xu, Fig. 3, ¶0076, ¶0117) of the second conductivity type (N-type) formed in the semiconductor layer (102) and separated from the well region (104) by a body region (105);
      a drain region (108b) (Xu, Fig. 3, ¶0077, ¶0117) of the second conductivity type (N-type) formed in the well region (104) and separated from the source region (108a);   
      a gate (e.g., 107/106, gate structure including the polysilicon) (Xu, Fig. 3, ¶0113, ¶0070) positioned atop the semiconductor layer (102) near a source region side;
      a field dielectric (103a) (Xu, Fig. 3, ¶0069, ¶0109) positioned in a portion of the well region (104) between the drain region (108b) and the gate (107/106);
      a non-conductive field plate positioning layer (e.g., SAB dielectric layer 101) (Xu, Fig. 3, ¶0020, ¶0073, ¶0081) positioned atop a portion of the field dielectric (103a) and separated laterally from the gate (107/106) with a first lateral distance, wherein the non-conductive field plate positioning layer (101) has etching characteristics (e.g., the SAB dielectric layer 101 and polysilicon layer 116 are patterned to a specific width), and wherein the non-conductive field plate positioning layer (101) has a positioning layer vertical thickness configured to adjust a field plate to semiconductor height, and wherein the field plate to semiconductor height is a vertical distance from a bottom surface of the lateral conductive field plate (116/110) to a semiconductor top surface of the semiconductor layer (102) located under the lateral conductive field plate (116/110);

       an interlayer dielectric layer (e.g., 115/114) (Xu, Fig. 3, ¶0079, ¶0128) coating the semiconductor layer (102), the gate (107/106), the field dielectric (103a), the non-conductive field plate positioning layer (101), and the lateral conductive field plate (116/110); and
      a vertical trenched field plate contact (e.g., 112) (Xu, Fig. 3, ¶0075) extending vertically from a top surface of the interlayer dielectric layer (114/115) through the interlayer dielectric layer (114/115) to reach and contact with the lateral conductive field plate (116/110).
Further, Xu does not specifically disclose that (1) a semiconductor layer of a first conductivity type; the non-conductive field plate positioning layer has different etching characteristics from the field dielectric; wherein the interlayer dielectric layer has different etching characteristics from the lateral conductive field plate; (2) wherein the positioning layer vertical thickness ranges from 2000 Å to 3000 Å.
Regarding (1), Wang teaches a lateral transistor (e.g., LDMOS device) (Wang, Fig. 2A-1, ¶0002-¶0020, ¶0053-¶0055, ¶0070-¶0082) with optimized breakdown voltage; the lateral transistor is formed on  P-type substrate including p-type epitaxial layer (Wang, Fig. 2A-1, ¶0056) and comprising n-type drift region (106), p-type body region (104), and a field plate structure (e.g., 210) (Wang, Fig. 2A-1, ¶0073- ¶0077, ¶0065-¶0066) comprising a first portion that is configured the reduce electric field at the edge of the gate and a second portion including a polysilicon layer that is configured the reduce electric field between the field plate and the drain region, and the field plate structure (210) is configured to reduce on-resistance of the transistor, wherein a lateral conductive field plate (e.g., 202) (Wang, Fig. 2A-1, ¶0073-¶0076) of the field plate structure (210) is positioned atop the non-conductive field plate positioning layer (e.g., 212/214 comprised of SiO2/SiN/SiO2 layer) having a thickness t2 and separated laterally from the gate (132) with a second lateral distance (e.g., L1), and the interlayer dielectric layer (e.g., 150, comprised of silicon oxide) (Wang, Fig. 2A-1, ¶0082, ¶0061) coating the semiconductor layer (e.g., substrate 102) and the field plate structure (210) and having different etching characteristics from the lateral conductive 
Further, Xu teaches that the field oxide layer (103a) includes an oxide material and that the SAB dielectric layer (101) and polysilicon layer (116) (Xu, Fig. 3, ¶0119) are patterned to a specific width on the field oxide layer (103a) without changing a thickness of the field oxide layer (103a). Thus, a person of ordinary skill in the art would recognize that the field oxide layer (103a) and the SAB dielectric layer (101) have different etching characteristics.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a lateral transistor of Xu by forming a lateral transistor on a semiconductor p-type epitaxial layer as taught by Wang, and forming the field plate structure comprising the non-conductive field plate positioning layer including a silicon nitride material and having a specific thickness and the lateral conductive field plate having specific material as taught by Wang, wherein the field plate structure is formed on the field oxide layer including an oxide material of Xu to have a lateral transistor, comprising a semiconductor layer of a first conductivity type; wherein the non-conductive field plate positioning layer has different etching characteristics from the field dielectric; wherein the interlayer dielectric layer has different etching characteristics from the lateral conductive field plate in order to effectively reduce electric field between the gate and the drain region, and to reduce on-resistance of the transistor (Wang, ¶0002, ¶0053-¶0055, ¶0065-¶0066, ¶0077).
Regarding (2), Wang teaches that the non-conductive field plate positioning layer (e.g., 212/214) comprises of SiO2/SiN/SiO2 layers having a thickness t2, and a thickness of the first SiO2 layer is between 400 Å and 1500 Å, a thickness of the SiN layer is between 200 Å and 600 Å, and a thickness of the first SiO2 layer is between 400 Å and 1000 Å, so that a total thickness t2 of the non-conductive field plate 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a lateral transistor of Xu/Wang by forming the field plate structure comprising the non-conductive field plate positioning layer including a silicon nitride material and having a specific thickness as taught by Wang to have a lateral transistor, wherein the positioning layer vertical thickness ranges from 2000 Å to 3000 Å in order to effectively reduce electric field at the edge of the gate and between the gate and the drain region, and to reduce on-resistance of the transistor (Wang, ¶0002, ¶0053-¶0055, ¶0065-¶0066, ¶0076-¶0077).
Regarding Claim 5, Xu in view of Wang discloses the lateral transistor of claim 1. Further, Xu does not specifically disclose that the non-conductive field plate positioning layer comprises a non-conductive layer formed of a non- conductive nitride layer group or a non-conductive carbide layer group or a nitride oxide compound layer group, or formed of a multilayer containing two or more from a non- conductive nitride layer group, a non-conductive carbide layer group and a nitride oxide compound layer group. However, Wang teaches that the non-conductive field plate positioning layer comprises a non-conductive layer formed of (e.g., SiN layer of the bilayer 212) (Wang, Fig. 2A-1, ¶0073, ¶0076, ¶0077, ¶0065-¶0066).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a lateral transistor of Xu/Wang by forming the field plate structure comprising the non-conductive field plate positioning layer including a silicon nitride material and having a specific thickness as taught by Wang to have a lateral transistor, wherein the non-conductive field plate positioning layer comprises a non-conductive layer formed of a non- conductive nitride layer group in order to effectively reduce electric field at the edge of the gate and between the gate and the drain region, and to reduce on-resistance of the transistor (Wang, ¶0002, ¶0053-¶0055, ¶0065-¶0066, ¶0076-¶0077).
Regarding Claim 6, Xu in view of Wang discloses the lateral transistor of claim 1. Further, Xu discloses the lateral transistor, wherein the second lateral distance (e.g., between the lateral conductive 
Regarding Claim 7, Xu in view of Wang discloses the lateral transistor of claim 1. Further, Xu does not specifically disclose that the first lateral distance ranges from 0.05m-0.45 m. However, Wang teaches that the second lateral distance (L1) (Wang, Fig. 2A-1, ¶0076) between the lateral conductive field plate (202) and the gate (132) is of 0.2m to 3.0 m. The claimed range of distances overlaps the range of Wang.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a lateral transistor of Xu/Wang by forming the field plate structure comprising two portions including the non-conductive field plate positioning layer and the conductive field plate layer comprised of specific materials and having specific lateral dimensions as taught by Wang to have a lateral transistor, wherein the first lateral distance ranges from 0.05m-0.45 m in order to effectively reduce electric field at the edge of the gate and between the gate and the drain region, and to reduce on-resistance of the transistor (Wang, ¶0002, ¶0053-¶0055, ¶0065-¶0066, ¶0076-¶0077).
Regarding Claim 9, Xu in view of Wang discloses the lateral transistor of claim 1. Further, Xu discloses the lateral transistor, wherein the gate (107/106) (Xu, Fig. 3, ¶0070) comprises a gate dielectric layer (106) and a gate conduction layer (107) sitting on the gate dielectric layer (106).
Regarding Claim 12, Xu in view of Wang discloses the lateral transistor of claim 1. Further, Xu does not specifically disclose that the lateral conductive field plate is formed of doped poly-silicon. However, Xu teaches that the lateral conductive field plate (116/110) (Xu, Fig. 3, ¶0070, ¶0073) and the gate conduction layer (106) are formed of a polysilicon material Further, Wang teaches forming a field plate structure (e.g., 210) (Wang, Fig. 2A-1, ¶0073, ¶0077) comprising a polysilicon layer (202) (Wang, Fig. 2A-1, ¶0073-¶0077, ¶0065-¶0066) of the field plate structure (e.g., 210) comprises a polysilicon material, and the gate electrode layer (132) (Wang, Fig. 2A-1, ¶0060) made of conductive polysilicon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a lateral transistor of Xu/Wang by forming the field plate comprised of a .
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0036112 to Xu in view of Wang (US 2019/0288112) as applied to claim 1 (claim 9), and further in view of Zhang (US 2014/0332884).
Regarding Claim 8, Xu in view of Wang discloses the lateral transistor of claim 1. Further, Xudoes not specifically disclose that the second lateral distance ranges from 0.1m-0.5 m. However, Zhang teaches forming a lateral transistor (Zhang, Figs. 1a, 3a, ¶0002-¶0007, ¶0017-¶0097) having high breakdown voltage, wherein the lateral transistor comprises a field structure (e.g., 160) (Zhang, Fig. 1a, 3a, ¶0033-¶0036) that serves to distribute the electric field across the substrate between the drain and the gate to improve breakdown voltage, wherein the field structure (e.g., 160) includes the lateral conductive field plate that is separated from the gate with a distance that corresponds to the width of the spacers (148) formed between the gate and the conductive filed plate, specifically the width of the spacers (148) ranges from 30 nm to 100 nm (0.03m-0.1 m) (Zhang, Fig. 1a, 3a, ¶0075-¶0076, ¶0080), and the lateral distance between the field structure (e.g., 160) and the gate corresponds to the total width of the width of the spacers (148) on the gate and the width of the spacers (148) on the field plate, that is between 60 nm to 200 nm (0.06m-0.2 m). The claimed range of the second lateral distances overlaps the range of Zhang.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a lateral transistor of Xu/Wang by forming the field plate structure separated from the gate with a lateral distance corresponding to the width of the spacers as taught by Zhang to have a lateral transistor, wherein the second lateral distance ranges from 0.1m-0.5 m in order to provide improved lateral transistor with effectively distributed electric field across the substrate 
Regarding Claims 10-12, Xu in view of Wang discloses the lateral transistor of claim 9 (claim 1). Further, Xu does not specifically disclose that the lateral conductive field plate has a same composition and a same vertical thickness as the gate conduction layer (as claimed in claim 10), wherein the lateral conductive field plate has a field plate vertical thickness that ranges from 100 Å to 200 Å (as claimed in claim 11); wherein the lateral conductive field plate is formed of doped poly-silicon (as claimed in claim 12).
However, Zhang teaches forming a lateral transistor (Zhang, Figs. 1a, 3a, ¶0002-¶0007, ¶0017-¶0097) having high breakdown voltage, wherein the lateral transistor comprises a field structure (e.g., 160) (Zhang, Fig. 1a, 3a, ¶0033-¶0036) that serves to distribute the electric field across the substrate between the drain and the gate to improve breakdown voltage, wherein the field structure (e.g., 160) has a same composition and a same vertical thickness as the gate electrode, and comprises a doped polysilicon material that simplifies the process; specifically, the thickness (Zhang, Fig. 1a, 3a, ¶0075-¶0076, ¶0080) of the gate electrode layer is about 500 Å  to about 5000 Å, and other thickness is useful, and the gate electrode includes multiple layers; the gate and the field structure are formed using the same process.
Thus, a person of ordinary skill would recognize that it would be an obvious matter of design choice to optimize the number of layers and thicknesses of the gate and field plate layers since such optimization/modification would have involved a mere change in a size of known components, and a change in a size is generally recognized as being within the level of ordinary skill in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a lateral transistor of Xu/Wang by forming the gate electrode and the field plate structure comprised of a same material including a doped polysilicon material as taught by Zhang, wherein the gate and the field structure includes multiple layers having optimized thicknesses to have a lateral transistor, wherein the lateral conductive field plate has a same composition and a same vertical thickness as the gate conduction layer (as claimed in claim 10), wherein the lateral conductive field plate has a field plate vertical thickness that ranges from 100 Å to 200 Å (as claimed in claim 11); wherein the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891